         Case 5:20-cv-00642-JKP Document 5-1 Filed 06/26/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JACK MILLER, ANNABEL CAMPBELL,             §
MATTHEW PESINA, LISA PESINA, M.P., a       §
Minor and J.G., a Minor,                   §
                                           §
               Plaintiffs,                 §
                                           §
V.                                         §
                                           §
CHIEF JOSEPH SALVAGGIO, In His             §
Individual and Official Capacities,        § CIVIL ACTION NO. 20-cv-00642 JKP
OFFICER JIM WELLS, In His Individual and §
Official Capacities, OFFICER ANDERSON, §
In His Individual and Official Capacities, §
OFFICER SAUCEDO, In His Individual and §
Official Capacities, OFFICER J. VASQUEZ, §
In His Individual and Official Capacities, §
STATE POLICE OFFICER JOHN DOE, In His §
In His Individual and Official Capacities, §
BEXAR COUNTY MAGISTRATE, In Their          §
Individual and Official Capacities,        §
KIRBY POLICE DEPARTMENT and                §
LEON VALLEY POLICE DEPARTMENT,             §
Jointly and Severally,                     §
                                           §
               Defendants.                 §
__________________________________ §

                                           ORDER

       ON THIS DAY came on to be considered Defendants CHIEF JOSEPH SALVAGGIO, and

OFFICERS JIM WELLS, ANDERSON, SAUCEDO and J. VASQUEZ’ Motion to Dismiss, pursuant to

Rule 12(b)(6), Federal Rules of Civil Procedure and the Court after having considered the Motion

finds said Motion to be meritorious;
        Case 5:20-cv-00642-JKP Document 5-1 Filed 06/26/20 Page 2 of 2




      IT IS THEREFORE, ORDERED that Defendants CHIEF JOSEPH SALVAGGIO, and

OFFICERS JIM WELLS, ANDERSON, SAUCEDO and J. VASQUEZ’ Motion to Dismiss be in all things

GRANTED.


      SIGNED this _____ day of ____________________, 2020.




                                 _________________________________________
                                 JASON K. PULLIUM
                                 UNITED STATES DISTRICT JUDGE
